Citation Nr: 0804887	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-19 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to August 
1975.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The veteran submitted evidence without a waiver of agency of 
original jurisdiction (the RO) after the issuance of the last 
supplemental statement of the case.  This evidence included 
VA outpatient treatment records regarding urology, 
dermatology, psychology, neck pain, and duplicate records 
regarding the lumbar spine.  However, since the records are 
not relevant to the current claim, there is no need for 
further RO consideration.


FINDING OF FACT

For the entire period on appeal, the veteran's lumbosacral 
strain disability was manifested by pain and limited motion, 
ankylosis, intervertebral disc syndrome, incapacitating 
episodes, and neurological abnormalities have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
lumbosacral strain, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 
5003-5010, 5289, 5292, 5293, 5295 (2001); DCs 5237, 5242, 
5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

Also to be considered in evaluating musculoskeletal 
disabilities based on limitation of motion, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment. 38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board 
will hereafter designate the regulations in effect prior to 
the respective changes as the pre-amended regulations and the 
subsequent regulations as the amended regulations.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

In order for the veteran to be entitled to a rating higher 
than 40 percent for his low back disability, under the pre-
amended spine regulations, the evidence must show any of the 
following:

*	unfavorable lumbar ankylosis (50 percent under DC 5289);
*	complete bony fixation (ankylosis) of the spine with 
favorable angle (60 percent under DC 5296); or,
*	pronounced intervertebral disc syndrome (IVDS) with 
persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little 
intermittent relief (60 percent under DC 5293); 

OR, under the amended spine and disc regulations

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);  
*	IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months; 
or
*	separately rating associated objective neurological 
abnormalities under Note (1).

An "incapacitating episode" is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bedrest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 provided that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  See 67 Fed. Reg. 
54345 (2002).

Effective from September 2003, the diagnostic criteria for 
IVDS was renumbered as DC 5243.  The regulations remained the 
same in effect; however, there was some minor re-phrasing.  
In this respect, DC 5243 provided the following:  Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

The veteran underwent two VA examinations during the period 
on appeal and also has submitted VA outpatient treatment 
records indicating ongoing treatment for chronic low back 
pain with complaints of muscle spasms along with cervical 
spine pain which results in radiculopathy and is treated with 
steroid injections.

The first VA examination, undertaken in July 2002, indicated 
range of motion as follows, forward flexion to 70 degrees, 
extension to 10 degrees, bilateral lateral flexion to 10 
degrees, and bilateral rotation to 10 degrees.  No muscle 
spasms were indicated and the veteran was diagnosed as having 
early degenerative joint disease of the lumbar spine.

The second VA examination, undertaken in July 2006, indicated 
range of motion as follows, forward flexion to 90 degrees 
with pain beginning at 80 degrees, extension to 30 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
rotation to 30 degrees.  No additional limitation of motion 
was noted as due to pain or on repetition.  It was indicated 
that the veteran had no ankylosis or muscle spasms.  

An August 2006 peripheral nerves examination included EMG and 
MRI impressions indicating no evidence of acute fractures or 
subluxations of the lumbosacral spine.  No associated 
neurological findings were seen in the lower limbs and the 
neurological findings in the upper limbs were attributed to 
the veteran's cervical spine disability not on appeal at this 
time.

After a review of the evidence, the Board finds that a higher 
rating is not warranted.  First, while range of motion 
testing shows limited motion, there is no evidence of 
ankylosis, defined as complete bony fixation, of any kind.  
Therefore, there is no basis for a higher rating under either 
the pre-amended or amended regulations based on limitation of 
motion.  In so deciding, the Board has considered functional 
loss of motion based on pain.

Next, the evidence does not show that the veteran has ever 
required bedrest prescribed by a physician for a period of 
acute signs and symptoms due to IVDS.  While he has undergone 
anesthetic steroid injections, the evidence does not show 
that he has been ordered to bed by a physician.  Further, an 
MRI of the lumbar spine was normal, showing normal disc 
height and space height.  

In light of the foregoing, the Board finds that the competent 
evidence of record does not show that the veteran has 
experienced incapacitating episodes as defined by the 
regulations to warrant a rating in excess of 40 percent.  

Further, the Board has considered whether the evidence 
supports a separate rating for neurological involvement.  
However, symptoms of IVDS with sciatic neuropathy have not 
been shown.  While the veteran has radiculopathy in the upper 
extremities, there was no radiculopathy noted in the lower 
extremities on examination and no indications of other 
symptoms of IVDS.

Finally, while the veteran did display neuropathy in the 
upper extremities it was determined that it was related to 
his cervical spine disability and that he had no lower 
extremity neurological abnormalities to warrant an additional 
rating related to his low back disability.

In addition, the Board has considered the veteran's 
statements regarding his service-connected disability on 
appeal.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in July 2002 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for full and fair adjudication of this claim.  

With respect to the recent Vazquez-Flores decision, the Board 
finds that, although the veteran was not given pre-
adjudication notice of the rating criteria what would not be 
satisfied by a noticeable worsening of increase in severity, 
the effect of that criteria on his employment or daily life, 
or the ratings of 0 to 100 percent for the relevant 
diagnostic codes, the notice error did not affect the 
essential fairness of the veteran's claim.  

Here, the veteran was given notice that a change in 
disability did not necessarily warrant an increased rating 
and that his symptoms would be evaluated against the legal 
criteria to determine is an increased rating was applicable 
to his situation in the initial notification letter sent in 
July 2002.

Further, he was issued a statement of the case in April 2005 
which included the applicable regulations.  Moreover, the 
claim was readjudicated in an October 2006 supplemental 
statement of the case, which again outlined the applicable 
diagnostic code criteria.  In addition, the January 2007 
Statement of Accredited Representative in Appealed Case 
included citations to the applicable regulations thereby 
indicating actual knowledge of the legal criteria at issue in 
this case.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that he had actual knowledge of the rating 
element of the claim; however, he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Nonetheless, 
any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

Overall, the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  The purpose 
behind the notice requirement has been satisfied and he has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

Given his demonstrated understanding in addition to the 
notice actually given along with the fact that the instant 
appeal has been pending for several years, the Board finds 
that further development would serve no useful purpose and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran was provided an opportunity 
to set forth his  contentions during the RO Formal hearing.

In addition, the appellant was afforded VA medical 
examinations in July 2002 and July 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 40 percent for lumbosacral strain is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


